Citation Nr: 9908148	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  98-04 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Eligibility for Dependent's Educational Assistance under 
38 U.S.C.A. Chapter 35, to include consideration of the 
permanence of the veteran's total service-connected 
disability.


REPRESENTATION

Appellant represented by:	Debra McDonald, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1985 to December 
1989.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in November 1997, in which 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran 
eligibility for Dependent's Educational Assistance (DEA) 
benefits under 38 U.S.C.A. Chapter 35.  The veteran 
subsequently perfected an appeal of that decision.  A video 
conference hearing on this claim was held on September 21, 
1998, before Jeff Martin, who is a member of the Board and 
was designated by the chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's service-connected schizophrenia has been 
evaluated as totally disabling.

3.  The evidence of record shows that the veteran's level of 
impairment due to schizophrenia is reasonably certain to 
continue throughout his life.


CONCLUSIONS OF LAW

1.  Permanency of a total service-connected disability 
evaluation has been shown.  38 U.S.C.A. §§ 3500, 3501 (West 
1991); 38 C.F.R. § 3.340(b) (1998).

2.  Eligibility for benefits under 38 U.S.C.A. Chapter 35 is 
granted.  38 U.S.C.A. §§ 3500, 3501 (West 1991); 38 C.F.R. 
§ 3.340(b) (1998). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that his schizophrenia has been 
chronic and unimproved since his discharge from service and 
that he has been unable to work since this time.  His 
contentions regarding his eligibility for DEA benefits based 
on a total and permanent service-connected disability 
constitute a plausible or well-grounded claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board further finds 
that the VA has met its statutory obligation to assist him in 
the development of his claim.  38 U.S.C.A. § 5107(a) (West 
1991).

Essentially, in order for a claimant's dependents to be 
eligible for educational assistance under 38 U.S.C.A. Chapter 
35, the claimant must have a permanent total service-
connected disability, must have died of a service-connected 
disability or a permanent and total service-connected 
disability must have been in existence at the date of his 
death.  38 U.S.C.A. §§ 3500, 3501 (West 1991); 38 C.F.R. 
§ 3.340(b) (1998).  

In determining whether benefits are warranted for a 
disability, the VA is responsible for assessing whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In making this 
determination, the veteran is entitled to the benefit of all 
reasonable doubt arising from the evidence.  38 C.F.R. 
§ 3.102 (1998).

In the present case, the veteran was granted a total rating 
(100 percent) for schizophrenia, paranoid type, chronic, in a 
December 1996 RO decision, effective August 24, 1993, the 
date of his claim.  This decision determined that his 
disability had a likelihood of improvement, and therefore, 
was not deemed permanent.  This assessment was confirmed by 
the RO in a November 1997 decision.  

Permanent and total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the disabled person.  38 C.F.R. § 3.340(b) 
(1998).  Diseases and injuries of long standing which are 
actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  Id.  The 
age of the disabled person may be considered in determining 
permanence.  Id.  

The medical evidence of record shows that the veteran was 
first diagnosed with schizophrenia, paranoid type, in January 
1989 in service, and he was referred for psychiatric 
treatment.  An August 1989 service medical record states that 
the veteran's condition is "a deeply ingrained, maladaptive 
pattern of behavior of long duration which interferes with 
[the veteran's] ability to perform duty."  The statement 
goes on to indicate that the veteran's ability to function 
effectively is significantly impaired and that discharge is 
recommended.  The examiner noted that despite being fully 
oriented and alert with a clear thinking process, the 
veteran's behavior was bizarre, his mood flat and he had 
paranoid ideations.  

After discharge, outpatient treatment records indicate that 
the veteran was seen sporadically from February 1990 through 
September 1996 for psychiatric problems usually associated 
with hallucinations and voices.  He refused hospitalization 
or prolonged treatment and denied most symptomatology until 
recently, at which time he began to attend treatment on a 
more regular basis and take medication.  

The veteran was hospitalized from June 1993 to September 1993 
in a VA facility as a result of being perceived to be a 
threat to himself and others.  In a September 1993 
psychiatric examination the veteran denied hallucinations or 
suicidal thoughts, and denied attempting any homicidal acts.  
He had no flights of ideas or looseness of associations, and 
denied delusions.  His mood was mildly suspicious and his 
affect was consistent with his mood.  His recall was good, 
his judgment was adequate, and his insight was limited.  The 
examiner concluded that his history suggested schizophrenia, 
paranoid type, chronic.  

In January 1994, his treating VA physician, Dr. Anderson, 
noted that the veteran was moderately to severely socially 
and industrially impaired because of his paranoia, which was 
observed during his hospitalization.  Dr. Anderson confirmed 
and elaborated on this conclusion in a March 1994 statement 
adding that the veteran could not work, had been industrially 
impaired for some time, and that his prognosis "appears not 
to be good."  In May 1994, a private physician reviewed the 
veteran's medical records and concluded that the veteran had 
been suffering from a schizophrenia illness at least since 
August 1987.  The examiner also noted that his current 
prognosis was guarded and stated that the disorder generally 
led sufferers to refuse treatment during the course of the 
illness.  A July 1994 VA psychiatric examination report 
supports the private examiner's opinion that the veteran 
suffers from schizophrenia, paranoid type, and that this 
disorder had its onset during his period of active service.

In recent medical evidence, in a March 1996 VA psychiatric 
examination report, despite the examiner's assertion that the 
veteran denied hallucinations, the report states that the 
veteran noted that he still heard voices and saw things that 
other people did not see, and that he felt that everyone was 
trying to get him.  Aside from not noting any hallucinations, 
the examiner also found no flights of ideas, loosening of 
associations, identifiable delusions or homicidal/suicidal 
thoughts.  The veteran's mood and affect were suspicious 
however.  In April 1996 VA outpatient treatment records note 
that the veteran was having paranoid delusions and ideas of 
reference but no suicidal or homicidal ideations.  His affect 
was also noted to be restricted and his mood subdued.  

In June 1996 the veteran was examined by a private physician, 
Dr. Rhoden.  He reported that he had auditory hallucinations 
daily, occasional rage feelings, and that his symptoms were 
worse around other people.  He had insomnia and paranoid 
ideations.  Dr. Rhoden determined that the veteran had a 
"serious and chronic mental disorder which has resulted in 
total disability for gainful employment and which has existed 
at least since his discharge from the service until the 
present and beyond."  Dr. Rhoden added that the veteran's 
disability "appears permanent."  

In September 1997, the veteran was again interviewed by the 
same VA doctor who conducted two of his previous 
examinations.  Again, the veteran reported auditory 
hallucinations three days prior to the examination, and 
recent paranoid delusions regarding his family and neighbors 
being out to get him.  The examiner stated that the veteran 
denied hallucinations, reported paranoid delusions, had no 
flight of ideas or looseness of associations, was well-
oriented, with a mildly anxious and suspicious mood and 
affect.  

In September 1998, the private physician, Dr. Rhoden, again 
submitted a statement after examining the veteran.  Dr. 
Rhoden reported that the veteran was still completely and 
totally disabled as to work and that his prognosis for 
significant improvement or ever being able to work again was 
quite guarded.  He went on to add that the veteran's symptoms 
showed no trend for major improvement and that "such a 
chronic schizophrenic condition [as the veteran's] is highly 
unlikely to abate."

At his September 1998 hearing before a member of the Board 
the veteran testified that he had auditory hallucinations at 
least 2-3 times a week, and that they left him feeling 
depressed.  He does not visit people and his family makes him 
uncomfortable.  His preference is to stay at home.

The evidence of record as discussed above shows that the 
veteran has been medically determined to have been suffering 
from schizophrenia since service, and that his refusal of 
treatment in the period of time after discharge was 
consistent with his disorder.  The record further shows, with 
the exception of the contradictory statements in the VA 
examination reports, that despite his current receipt of 
medication his hallucinations and paranoid ideations have not 
stopped, and he is not capable of gainful employment.  The 
treatment records fail to indicate that his condition has 
shown any improvement since service, and in fact, the only 
change demonstrated has been a worsening of the disorder.  
Additionally, Dr. Rhoden has asserted that the veteran's 
condition "appears" to be permanent.  While this is not a 
conclusive statement, resolving all doubt in favor of the 
veteran, the Board finds that this statement, along with the 
evidence of the severity of his condition since service, 
adequately establish that his schizophrenia is permanent and 
totally disabling.  Accordingly, the veteran has a permanent 
total service-connected disability and his dependents are 
eligible for DEA benefits under 38 U.S.C.A. Chapter 35.


ORDER

Permanency of a total service-connected disability evaluation 
for purposes of DEA benefits under Chapter 35 is granted.

Eligibility for DEA benefits under Chapter 35 is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

- 5 -


- 1 -


